                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 IAN TAYLOR,
              Plaintiff,
 v.                                             Case No.: 8:20-cv-509-T-36CPT
 CITIZENS TELECOM SERVICES
 COMPANY, LLC,
     Defendant.
 _________________________/

              PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY
                  APPROVAL OF CLASS ACTION SETTLEMENT

          Plaintiff, Ian Taylor (the “Named Plaintiff”), pursuant to Fed.R.Civ.P. 23,

files this Unopposed Motion for Preliminary Approval of the Parties’ Class Action

Settlement (the “Motion”), with incorporated Memorandum of Law, and seeks an

Order: (1) preliminarily approving the Settlement Agreement between the Named

Plaintiff, the putative class, and Defendant; (2) preliminarily certifying a class for

settlement purposes only; (3) approving the form and manner of notice to the

class; (4) scheduling a fairness hearing for the final consideration and approval of

the Parties’ settlement; and, finally, (5) approving the settlement in a subsequent

Order. A proposed Order is attached as Exhibit A. In support of this Motion,

Plaintiff respectfully submits the following:

I.        BRIEF OVERVIEW.

          A.       The Litigation.

          On March 4, 2020, Taylor, individually and on behalf of a putative class,

filed a Complaint in the United States District Court for the Middle District of

33473526 v1
Florida, alleging Defendant failed to provide Taylor and the Class adequate notice

of their right to continued health care coverage under COBRA. See ECF No. 1.

      Taylor alleged that the COBRA notice issued to him and to the putative class

failed to provide an explanation of the continuation coverage termination date;

failed to provide the address to which payments should be sent, failed to identify

the plan administrator, and that the COBRA notice was not written in a manner

calculated to be understood by the average plan participant. Id. Taylor alleged that

he and other similarly-situated individuals are entitled to statutory damages,

attorneys’ fees, and costs as a result. Id.

      On October 18, 2020, Defendant filed a Motion to Dismiss. See ECF No. 32.

On December 2, 2020, the Court entered an order staying the Litigation pending

completion of mediation. See ECF No. 37. On February 11, 2021, Taylor, Frontier,

and Empyrean (accompanied by a representative of its insurer) attended remote

mediation conducted by Rodney Max, a highly-regarded professional mediator, via

Zoom Conference. Mr. Taylor participated in the conference, along with his

attorneys. See ECF No. 40.

      Prior to, during, and following the mediation conference, the Parties have

engaged in substantial arms-length negotiations to resolve the Litigation with a

view by Taylor’s counsel toward achieving substantial benefits for the Settlement

Class, and by all Parties to avoid the cost, delay, and uncertainty of further

litigation, trial, and potential appellate practice.




                                              2
      The terms of the Settlement Agreement (attached hereto as Exhibit B), are

similar to other COBRA class action settlements approved in the Middle District of

Florida, including most recently by Judge Bucklew in Silberstein v. Petsmart, Inc.,

8:19-cv-02800-SCB-AAS (M.D. Fla. December 4, 2020) (Doc. 38), and also by

Judge Merryday in Valdivieso v. Cushman & Wakefield, Inc., M.D. Fla. Case No.:

8:17-cv-00118-SDM-JSS (M.D. Fla. Dec. 7, 2018) (Doc. 92), Judge Moody in Hicks

v. Lockheed Martin Corp, Inc., 8:19-cv-00261-JSM-TGW (M.D. Fla. Sept. 5, 2018)

(Doc. 34), Judge Jung in Carnegie v. FirstFleet Inc., M.D. Fla. Case No.: 8:18-cv-

01070-WFJ-CPT (M.D. Fla. June 21, 2019), (Doc. 63), and Judge Scriven in

Vazquez v. Marriott International, Inc., M.D. Fla. Case No. 8:17-cv-00116-MSS-

MAP (Feb. 27, 2020, Doc. 127).

      If approved here, the settlement provides for immediate relief to

approximately 16,317 Settlement Class Members. Defendant will make available

the gross sum of $709,789.50 into a common fund as per the terms of the

Settlement Agreement. Class members who file valid claims are entitled to a gross

payment per Settlement Class Member and it is expected that net recovery will

range between $20.00 - $30.00 if the amounts sought under the agreement are

approved. Such range is consistent with other COBRA class action settlements

approved in this district.

      In sum, based on the experience and judgment of experienced class counsel,

Mr. Taylor and his counsel have concluded that the terms and conditions of this

Agreement are fair, reasonable, and adequate to the Settlement Class Members,


                                        3
and in their best interests. Thus, the Parties respectfully ask that this settlement be

approved.

      B.     Mediation And Settlement Agreement.

      The Parties’ efforts culminated in settlement of the class through mediation

as defined by the Court, consisting of approximately 16,317 members. The Parties

thereafter executed a Class Settlement Agreement attached to this motion as

Exhibit B (the “Agreement”). The settlement class is defined as follows:

      Nationwide COBRA Class:
      (i) All participants and beneficiaries in Frontier’s Health Plan
      (ii) who, within the four (4) years prior to the filing of the
      Complaint, were sent a COBRA notice by Frontier (iii) as a
      result of a qualifying event and (iv) who did not elect COBRA.

      The Agreement, subject to Court approval, provides for settlement under the

following key terms:

      • Defendants agree to make available a gross Settlement Fund in the
        amount of $709,789.50;

      • Every Settlement Class Member that timely submits a claim will
        receive a payment from the Settlement Fund of approximately $20.00
        - $30.00;

      • Payment from the Settlement Fund of the cost of notice and
        administration of approximately $85,000;

      • Payment to the named plaintiff of $5,000.00 in exchange for a general
        release of all other employment and all other claims he is releasing
        against the Released Parties, including but not limited to any claims
        related to termination of his employment with Frontier; and

      • Payment from the Settlement Fund of Class Counsel’s attorney’s fees
        in an amount of one-third of the total amount that will be made
        available in connection with the gross Settlement Fund, plus costs, for
        a total of $241,826.50.


                                          4
II.   PRELIMINARY CLASS CERTIFICATION.

      As part of preliminary approval of the settlement, Plaintiff respectfully seeks

certification of the Settlement Class for the purposes of settlement, as described here.

      A.     The Settlement Meets the Requirements of Rule 23(e) for
             Approval.

      Rule 23(e) of the Federal Rules of Civil Procedure requires judicial approval

of any settlement agreement that will bind absent class members. This involves a

two-step process. Smith v. Wm. Wrigley Jr. Co., 2010 U.S. Dist. LEXIS 67832, at

*5 (S.D. Fla. June 15, 2010); Holman v. Student Loan Xpress. Inc., 2009 U.S. Dist.

LEXIS 113491, at *7 (M.D. Fla. Nov. 19, 2009).

      “In the first step of the process, a court should make a preliminary evaluation

of the fairness of the settlement before directing that notice be given to the

settlement class.” Smith, 2010 U.S. Dist. LEXIS at *5-6.

      Second, following preliminary approval of the settlement, class members are

provided notice of a formal fairness hearing, at which time arguments and

evidence may be presented in support of, or in opposition to, the settlement. Id.

The decision whether to approve a proposed class action settlement is “committed

to the sound discretion of the district court.” In re U.S. Oil & Gas Litig., 967 F.2d

489, 493 (11th Cir. 1992). In exercising this discretion, courts are mindful of the

“strong judicial policy favoring settlement,” as well as “the realization that

compromise is the essence of settlement.” Bennett v. Behring Corp., 737 F.2d 982,

986 (11th Cir. 1984). “Settlement agreements are highly favored in the law and will


                                           5
be upheld whenever possible because they are a means of amicably resolving

doubts and uncertainties and preventing lawsuits.” Pierre-Val v. Buccaneers Ltd.

Partn., 2015 U.S. Dist. LEXIS 81518 at *2-3 (M.D. Fla. June 17, 2015) (quoting In

re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1105 (5th Cir.1977)).

      Under Rule 23(e)(2), Courts look to whether (1) the class representatives

and class counsel have adequately represented the class; (2) the proposal was

negotiated at arm's length; (3) the relief provided for the class is adequate; and (4)

the proposal treats class members equitably relative to each other. This standard

is satisfied here and the Court should enter an order preliminarily approving the

Class Action Settlement Agreement.

             1.    The Class representative and Class Counsel Have
                   Adequately Represented the Class.

      There is no question that the Named Plaintiff, Ian Taylor, and the undersigned

have adequately represented the class. This first Rule 23(e)(2) requirement

encompasses two separate inquiries: (1) whether any substantial conflicts of interest

exist between the representatives and the class; and (2) whether the representatives

will adequately prosecute the action. Battle v. Law Offices of Charles W. McKinnon,

P.L., 2013 U.S. Dist. LEXIS 29263, at *10 (S.D. Fla. Mar. 5, 2013) (citing Busby v.

JRHBW Realty, Inc., 513 F.3d 1314, 1323 (11th Cir. 2008).

      Here, the adequacy-of-representation requirement has been met. The

Named Plaintiff, Ian Taylor, is adequate given that his interests are equivalent to

those of the Settlement Class. There is also no obvious conflict of interest between



                                          6
the Named Plaintiff and the Settlement Class. The Named Plaintiff has the same

interest as the Settlement Class members in prosecuting the claims that have been

asserted in the Complaint in this case. He, along with his counsel, secured a high

six-figure settlement from a highly-sophisticated Defendant in favor of the class

members he seeks to represent.

      With respect to Class Counsel, as demonstrated in the attached declarations,

the proposed attorneys have extensive class action experience, and have been

appointed as class counsel in many, many class action cases, including the

following recent COBRA class action cases: Hicks v. Lockheed Martin Corp, Inc.,

8:19-cv-00261-JSM-TGW (M.D. Fla. Sept. 5, 2018) (Doc. 34); Valdivieso v.

Cushman & Wakefield, Inc., M.D. Fla. Case No.: 8:17-cv-00118-SDM-JSS (M.D.

Fla. Dec. 7, 2018) (Doc. 92) (appointing undersigned as class counsel in a COBRA

notice class action), and Carnegie v. FirstFleet Inc., M.D. Fla. Case No.: 8:18-cv-

01070-WFJ-CPT (M.D. Fla. June 21, 2019) (Doc. 63) (same).

      When, as here, the Parties are represented by counsel who have significant

experience in class-action litigation and settlements, including specifically

COBRA/ERISA cases, and no evidence of collusion or bad faith exists, the

judgment of the litigants and their counsel concerning the adequacy of the

settlement is entitled to deference. Thacker v. Chesapeake Appalachia, L.L.C., 695

F. Supp. 2d 521, 532-33 (E.D. Ky. 2010) aff'd sub nom. Poplar Creek Dev. Co. v.

Chesapeake Appalachia, L.L.C., 636 F.3d 235 (6th Cir. 2011) (“in deciding whether

a proposed settlement warrants approval, the informed and reasoned judgment of


                                        7
plaintiffs' counsel and their weighing of the relative risks and benefits of protracted

litigation are entitled to great deference”); see, e.g., UAW v. Ford Motor Co., 2008

WL 4104329 at *26 (E.D. Mich. August 29, 2008) (“[t]he endorsement of the

parties’ counsel is entitled to significant weight, and supports the fairness of the

class settlement.”). Thus, the proposed settlement satisfies Rule 23(e)(2)’s first

component, adequacy.

             2.     The Settlement Is the Product of Arm’s Length
                    Negotiations Between Experienced Counsel Before
                    a Neutral Mediator.

      The next Rule 23(e)(2) factor is also satisfied because the proposed Settlement

is the product of arm’s length negotiations that were overseen by an experienced and

impartial mediator who was selected and appointed by the Court. (Doc. 28). This also

weighs in favor of approval. See Perez v. Asurion Corp., 501 F. Supp. 2d 1360, 1384

(S.D. Fla. 2007) (concluding that class settlement was not collusive in part because

it was overseen by “an experienced and well-respected mediator”).

      The proposed Settlement, and the record in this case, show that the Settlement

Agreement was the product of extensive and detailed arm’s-length, and extended,

negotiations between the Parties and their counsel. The Parties participated in

mediation with Mr. Max, including an all-day mediation conference , at great

expense to both sides, with no promise Plaintiff’s counsel would recover anything at

all. No deal was reached on the day of the mediation conference itself but, with Mr.

Max’s help, following the mediation conference the parties were able to resolve this

matter (subject to Court approval). The Parties and counsel were well-informed of


                                          8
the potential strengths and weaknesses of their positions and conducted good faith

negotiations in an effort to avoid costly and protracted litigation. Attorneys’ fees were

not discussed until the class members’ recovery was decided upon.

      Moreover, as stated above, all counsel involved in the negotiations are

experienced in handling class action litigation and complex litigation, and are clearly

capable of assessing the strengths and weaknesses of their respective positions. See

generally Declarations of Luis A. Cabassa and Brandon J. Hill; see also Pierre-Val,

2015 U.S. Dist. LEXIS at *2 (“courts should give weight to the parties’ consensual

decision to settle class action cases, because they and their counsel are in unique

positions to assess the potential risks”). Where there “is no evidence of any kind that

the parties or their counsel have colluded or otherwise acted in bad faith in arriving

at the terms of the proposed settlement … counsel’s informed recommendation of

the agreement is persuasive that approval is appropriate.” Strube v. American

Equity Inv. Life Ins. Co., 226 F.R.D. 696, 703 (M.D. Fla. 2005).

             3.     The Settlement Provides Significant Relief to Class
                    Members.

      As detailed above, the Settlement will provide substantial relief to

Settlement Class members, satisfying the third Rule 23(e)(2) factor. The

Settlement requires Defendant to make available $709,789.50 to resolve the

claims at issue. This represents a gross amount of approximately $43.50 per

Settlement Class member ($709,789.50 ÷ 16,317 = $43.50). Such amount falls well

within the range of reasonableness for settlement purposes. See e.g., Vazquez v.



                                           9
Marriott International, Inc., M.D. Fla. Case No. 8:17-cv-00116-MSS-MAP (Feb.

27, 2020, Doc. 127) (Judge Scriven approved gross recovery of $13.00 per class

member in 20,000 settlement class); Gilbert v. SunTrust Banks, Inc., Case No.

9:15-80415-Civ-Brannon (S.D. Fla. July 29, 2016) (court approved settlement

COBRA notice case in which each class member’s gross recovery was $32 and net

of $11); Hicks v. Lockheed Martin Corp, Inc., 8:19-cv-00261-JSM-TGW (M.D. Fla.

Sept. 5, 2018) (court approved settlement COBRA notice case in which each class

member’s gross recovery was $24 and net of $13).

      Settlement Class members who make a valid claim and do not opt-out will

share in the recovery.

      In determining whether a proposed settlement is fair, adequate and

reasonable, the Court should consider several factors, including: (1) the likelihood

of success at trial; (2) the range of possible recovery; (3) the point on or below the

range of possible recovery at which a settlement is fair, adequate, and reasonable;

(4) the complexity, expense and duration of litigation; (5) the substance and

amount of opposition to the settlement; and (6) the stage of proceedings at which

the settlement was achieved. Waters, 2012 U.S. Dist. LEXIS 99129, at *33 (citing

In re CP Ships Ltd. Securities Litigation, 578 F.3d 1306, 1317-18 (11th Cir. 2009)).

“Preliminary approval is appropriate where the proposed settlement is the result

of the parties’ good faith negotiations, there are no obvious deficiencies and the

settlement falls within the range of reason. Settlement negotiations that involve

arm’s length, informed bargaining with the aid of experienced counsel support a


                                         10
preliminary finding of fairness.” In re Checking Account Overdraft Litig., 2012

U.S. Dist. LEXIS 56115, at *51-52 (citations and quotations omitted).

      There is a risk that Plaintiff could recover nothing even if the Court were to

determine that the COBRA Notice at issue had a technical deficiency. See, e.g., Ctr.

for Orthopedics & Sports Med. v. Horizon, 2015 U.S. Dist. LEXIS 133763, *16

(D.N.J. Sept. 30, 2015) (court did not impose statutory penalty because

administrator did not act in bad faith); Cole v. Trinity Health Corp., 2014 U.S. Dist.

LEXIS 7047, *22 (N.D. Iowa Jan. 21, 2014) aff’d 774 F.3d 423 (8th Cir. 2014) (court

did not award statutory penalty even though administrator did not send COBRA

notice to plaintiff because administrator acted in good faith and plaintiff suffered

no damages); Gómez v. St. Vincent Health, Inc., 649 F.3d 583, 590-91 (7th Cir.

2011), as modified (Sept. 22, 2011) (affirming district court’s decision to decline to

award statutory penalties where plan participants were not “significantly

prejudiced by the delay in notification.”); Jordan v. Tyson Foods, Inc., 312 F. App’x

726, 736 (6th Cir. 2008) (affirming district court’s decision to decline to award

statutory penalties where counsel for the plan participant “was not able to

articulate any appreciable harm” from the failure to provide notice). In addition,

Defendant stopped using the COBRA form at issue in this case. Accordingly, the

negotiated relief is more than adequate, and should be approved.

      As set forth above, continuing the litigation would have been complicated,

protracted, and expensive. The risk of the Named Plaintiff being unable to

establish liability and damages was also present because of the numerous defenses


                                         11
asserted by Defendant. Because this case settled not long after filing, Named

Plaintiff had yet to survive Defendants’ pending motion to dismiss, class

certification, and summary judgment. Each of these phases of litigation presented

serious risks, which the settlement allows Named Plaintiff and the Settlement

Class to avoid. See, e.g. In re Painewebber Ltd. P’ships Litig., 171 F.R.D. 104, 126

(S.D.N.Y. 1997) (“Litigation inherently involves risks.”).

      Courts reviewing the issue of fairness have also favored settlements that

allow even partial recovery for class members where the results of suits are

uncertain. Murray v. GMAC Mortg. Corp., 434 F.3d 948, 952 (7th Cir. 2006)

(“Risk that the class will lose should the suit go to judgment on the merits justifies

a compromise that affords a lower award with certainty.”); see also In re Mexico

Money Transfer Litigation, 267 F.3d 743 (7th Cir. 2001).

      The gross pro rata Settlement Class member amount in this settlement is in

line with per class member settlement amounts in similar cases. Under the Parties’

Settlement Agreement the Settlement Class members can quickly realize a portion

of their possible statutory damage claims from the Settlement Fund, even if the

amount is less than the amount that could have been recovered through successful

litigation. Likewise, Defendant caps its exposure at less than the amount it could

owe to each Settlement Class member if it were to lose at trial, in addition to

avoiding protracted litigation and a trial which would involve significant time and

expense for all Parties. The Named Plaintiff supports the Settlement. Class Counsel

believes that the bulk of the other members of the Settlement Class will have a


                                         12
favorable reaction to the Settlement and not object to it once they have been

advised of the settlement terms through a Court-approved certification and

settlement notice.

             4.      The Proposal Treats Class Members Equitably
                     Relative to Each Other.

      The last Rule 23(e)(2) factor is satisfied because the proposed settlement

treats class members equitably. If Plaintiff had chosen to continue to litigate his

claims, a successful outcome was not guaranteed. As discussed below, Plaintiff faced

significant risks with respect to liability, damages, and certification of a litigation

class. First, with respect to liability, important issues remained to be decided upon

the evidence presented. The Court did not have before it (and therefore did not

consider) arguments Defendant would have raised at summary judgment.

      Second, with respect to damages, the pertinent regulations provide for a

maximum statutory penalty of $110 per day, but no minimum penalty. See 29

C.F.R. § 2575.502c-1. Whether or not to award statutory penalties is left completely

within the discretion of the court. See Scott v. Suncoast Beverage Sales, Ltd., 295

F.3d 1223, 1232 (11th Cir. 2002). In other words, even if Plaintiff was able to prove

that Defendant violated the COBRA-notice regulation, Plaintiff and Settlement

Class Members may have recovered only nominal damages, or even nothing at all.

      Finally, Plaintiff would have faced risks on class certification as well. In

certain cases involving deficient COBRA notices, class certification has been

denied. See, e.g., Brown-Pfifer v. St. Vincent Health, Inc., 2007 U.S. Dist. LEXIS



                                          13
69930, at *26 (S.D. Ind. Sept. 20, 2007); Bryant v. Wal-Mart Stores, Inc., 2020

WL 4333452, at *16 (S.D. Fla. July 15, 2020); Kane v. United Indep. Union Welfare

Fund, 1998 U.S. Dist. LEXIS, at *19 (E.D. Pa. Feb. 24, 1998). Thus, it was not

guaranteed that the Court would have certified a class on the basis of the contested

motion for class certification and the response in opposition thereto in this case.

      To avoid the foregoing risks, it was reasonable for Plaintiff to settle the case at

this juncture, in order to assure class-wide monetary and prospective relief for

members of the Settlement Class. See, Bennett v. Behring Corp., 76 F.R.D. 343, 349-

50 (S.D. Fla. 1982) (stating that it would have been “unwise [for plaintiffs] to risk the

substantial benefits which the settlement confers … to the vagaries of a trial”), aff’d,

737 F.2d 982 (11th Cir. 1984).

      Pursuant to Rule 23(e)(3), it is also noted that the settlement contemplates the

payment of $5,000 to Named Plaintiff Taylor in exchange for his general release of

claims he may have against the Released Parties, including but not limited to any

claims related to termination of his employment with Frontier. Mr. Taylor is a former

employee of Frontier’s. While Frontier would dispute the merits of any claims, he at

least has potential claims related to the circumstances of his separation from

Frontier. Because Frontier and Mr. Taylor seek to resolve any remaining disputes

between them, Frontier has agreed to pay the amount of $5,000. 1


1 The reason why this general release payment is contingent upon the Settlement being
approved is because if the Settlement is not approved, Mr. Taylor will retain the right to
pursue any claims against Frontier. For instance, if the Court were to deny certification
of the COBRA Notice class, Mr. Taylor would then prosecute his COBRA claim on an
individual. Under Fed. R. Civ. P. 18, he could then seek to join such additional released

                                           14
              5.     The Settlement Will Avoid a Complex, Expensive, and
                     Prolonged Legal Battle Between the Parties.

       Aside from the risks of litigation, continuing the litigation would have

resulted in complex, costly, and lengthy proceedings before this Court and likely

the Eleventh Circuit, which would have significantly delayed relief to Settlement

Class members (at best), and might have resulted in no relief at all. In the absence

of a settlement, Plaintiff would have had to take depositions, appear for his own

deposition, engage in class certification motion practice, engage in summary

judgment motion practice, prepare for trial, and present his case at a trial on the

merits. The costs associated with these litigation activities would have been

significant. Moreover, even if Plaintiff had won certification of a class and litigated

the class claims to a successful conclusion, it is likely that Defendant would have

appealed any judgment entered against it, resulting in further expense and delay.

       Complex litigation such as this “can occupy a court’s docket for years on end,

depleting the resources of the parties and taxpayers while rendering meaningful

relief increasingly elusive.” In re U.S. Oil & Gas Litig., 967 F.2d at 493. By entering

into a settlement now, Plaintiff saved precious time and costs, and avoided the

risks associated with further litigation.


claims, including common-law or statutory employment related claims. In fact, under the
claim-splitting doctrine, he perhaps would even be required to join such claims—or lose
them for good. See, e.g., Vanover v. NCO Fin. Services, Inc., 857 F.3d 833, 843 (11th Cir.
2017) (holding that “the objective of the claim-splitting doctrine to promote judicial
economy and shield parties from…duplicative litigation….”); Comer v. City of Palm Bay,
147 F. Supp. 2d 1292, 1298 (M.D. Fla. 2001) (“Under the rule against splitting causes of
action, a plaintiff must combine in his or her action all those claims arising out of the same
transaction or occurrence as the plaintiff's original claim.”).

                                             15
IV.   The Proposed Notice of Settlement Is Reasonable.

      In addition to reviewing the substance of the parties’ Settlement Agreement,

the Court must ensure that notice is sent in a reasonable manner to all Settlement

Class Members who would be bound by the proposed settlement. Fed. R. Civ. P.

23(e)(1). The “best notice” practicable under the circumstances includes individual

notice to all potential class members who can be identified through reasonable effort.

Fed. R. Civ. P. 23(c)(2)(B). That is precisely the type of notice contemplated here.

      Under the Settlement, each member of the Settlement Class will be sent a

Short Form Notice of the proposed settlement via U.S. First-Class Mail, informing

them of the terms of the Settlement and their right to opt-out or object. The Short

Form Notice will direct the Settlement Class members to the Settlement

Administrator’s website where additional information will be provided. The

content of the long form of the Notice is also reasonable and appropriate. Under

Rule 23(c)(2)(B), the notice must clearly and concisely state: (i) the nature of the

action; (ii) the definition of the class certified; (iii) how to timely file a claim; (iv)

the class claims, issues, or defenses; (v) that a class member may enter an

appearance through an attorney if the member so desires; (vi) that the court will

exclude from the class any member who requests exclusion; (viii) the time and

manner for requesting exclusion; and (viii) the binding effect of a class judgment

on members under Rule 23(c)(3).

      The proposed Notice of Settlement includes all of this information. In addition,

the Notice of Settlement clearly spells out the terms of the proposed Settlement,


                                           16
provides a website address where class members can obtain a copy of the Settlement

Agreement and other relevant documents, and includes a phone number that class

members may call if they have any questions. Accordingly, this Court should approve

both the Short Form Notice and the long form Notice of Settlement, as both the

contents of the notices and the methods of dissemination are reasonable.

V.    Class Certification Is Appropriate Under Rule 23(a) for
      Settlement Purposes.

      In addition to approving the proposed Settlement and Notice of Settlement,

this Court should also certify the proposed Settlement Class for settlement

purposes under Fed.R.Civ.P. 23(a). “A class may be certified solely for the purposes

of settlement where a settlement is reached before a litigated determination of the

class certification issue.” Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla.

2006) (internal quotation marks and citation omitted). Whether to certify a class

action rests within the sound discretion of the district court. Cooper v. Southern

Co., 390 F.3d 695, 711 (11th Cir. 2004).

      However, in the context of a settlement, class certification is more easily

attained because the court need not inquire whether a trial of the action would be

manageable on a class-wide basis. See Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 620 (1997) (“Confronted with a request for settlement-only class certification,

a district court need not inquire whether the case, if tried, would present

intractable management problems … for the proposal is that there be no trial.”).

Thus, “[t]he requirements for class certification are more readily satisfied in the



                                           17
settlement context than when a class has been proposed for the actual conduct of

the litigation.” White v. Nat’l Football League, 822 F. Supp. 1389, 1402 (D. Minn.

1993) (citations omitted); see also Horton v. Metropolitan Life Ins. Co., 1994 U.S.

Dist. LEXIS 21395, at *15 (M.D. Fla. Oct. 25, 1994).

      A.     The Requirements of Rule 23(a) are Met.

      Rule 23(a) sets forth four prerequisites for class certification: numerosity,

commonality, typicality, and adequacy of representation. See Fed. R. Civ. P. 23(a).

Plaintiff has satisfied all four requirements as set forth below.

             1.    Numerosity.

      Rule 23(a)(1) requires Plaintiff to show that the number of persons in the

proposed class is so numerous that joinder of all class members would be

impracticable. Here, there are approximately 16,317 members of the proposed

Settlement Class. Thus, the numerosity standard is easily satisfied. See Williams

v. Wells Fargo Bank, N.A., 280 F.R.D. 665, 671-72 (S.D. Fla. 2012) (“a class size of

more than forty is adequate”).

             2.    Commonality.

      Rule 23(a)(2) requires the existence of “questions of law or fact common to

the class.” In order to satisfy this requirement, there must be “at least one issue

whose resolution will affect all or a significant number of the putative class

members.” Williams v. Mowhawk Indus., Inc., 568 F.3d 1350, 1355 (11th Cir.

2009) (internal quotation marks and citation omitted). “The commonality element

is generally satisfied when a plaintiff alleges that defendants have engaged in a


                                         18
standardized course of conduct that affects all class members.” In re Checking

Account Overdraft Litig., 275 F.R.D. 666, 673 (S.D. Fla. 2011) (internal brackets

and quotations marks omitted). Here, there are common issues regarding (among

other things): (1) whether Defendant violated COBRA’s notice requirements; (2)

whether and to what extent statutory penalties are appropriate. These common

issues support certification of the proposed Settlement Class for settlement

purposes only. See Pierce v. Visteon Corp., 2006 U.S. Dist. LEXIS 98847, at *12

(S.D. Ind. Sept. 14, 2006) (holding there was commonality where plaintiff

challenged defendants’ COBRA notice practices “as applied to the entire class”);

Hornsby v. Macon Cty. Greyhound Park, Inc., 2013 U.S. Dist LEXIS 6235, at *5

(M.D. Ala. Jan. 16, 2013) (finding commonality satisfied and certifying COBRA

notice class for settlement purposes).

             3.     Typicality.

      The typicality requirement “tend[s] to merge” with the commonality

requirement. Gen. Tel. Co. of the S.W. v. Falcon, 457 U.S. 147, 157 n.13 (1982); see

also In re Checking Account Overdraft Litig., 275 F.R.D. at *3 n.8 (citation

omitted). Typicality is satisfied where the named plaintiff’s claims “arise from the

same event or pattern or practice and are based on the same legal theory” as the

claims of the class. Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337

(11th Cir. 1984).

      Here, Plaintiff is typical of the Settlement Class that he seeks to represent,

as he received the same COBRA notice as the putative class members and their


                                         19
claims stem from that COBRA notice. Accordingly, Rule 23(a)(3) is also satisfied.

See Pierce, 2006 U.S. Dist. LEXIS 98847, at *13 (typicality met where “[a]ll of the

class claims stem from Defendants’ alleged failure to provide COBRA notices

pursuant to the dictates of 29 U.S.C. § 1166, a common course of conduct, and are

based upon the same legal theory”).

              4.    Adequacy.

       The requirement of adequate representation addresses two issues: (1)

whether plaintiff’s counsel are qualified, experienced, and generally able to

conduct the proposed litigation; and (2) whether the named plaintiff has interests

antagonistic to those of the rest of the class. Williams, 280 F.R.D. at 673. Here,

Plaintiff’s counsel have extensive experience litigating other class action cases. See

generally Declarations of Luis A. Cabassa. Moreover, “[t]here is nothing to indicate

that [Plaintiff’s] interests are in conflict with any members of the class.” Brand v. Nat’l

Bank of Commerce, 213 F.3d 636 (5th Cir. 2000). To the contrary, Plaintiff “shares

common interests with the class members and seek[s] the same type of relief[.]” In re

Checking Account Overdraft Litig., 275 F.R.D. at *7. Accordingly, the adequacy

requirement is also met.

       B.     The Requirements of Rule 23(b)(3) for Class Certification
              are Also Met.

      In addition to satisfying Rule 23(a), parties seeking class certification must

show that the action is maintainable under Rule 23(b)(1), (2), or (3). Amchem, 521

U.S. at 623. Here, Plaintiff seeks certification under Rule 23(b)(3), which allows a



                                            20
class action to be maintained if: (1) questions of law or fact common to the class

members predominate over any questions affecting only individual members; and

(2) a class action is superior to other methods for fairly and efficiently adjudicating

the controversy. Fed. R. Civ. P. 23(b)(3). Both of these criteria are satisfied here.

             1.     Predominance.

      The predominance requirement of Rule 23(b)(3) requires that “[c]ommon

issues of fact and law…have a direct impact on every class member’s effort to

establish liability that is more substantial than the impact of individualized issues

in resolving the claim or claims of each class member.” Sacred Heart Health Sys.,

Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir.

2010) (internal quotation marks omitted). This requirement is “readily met” in

consumer cases. Amchem, 521 U.S. at 624.

      Here, the common questions identified above predominate over any

individualized issues. The central issues revolve around a standardized COBRA notice

that was common to all Settlement Class members, whether that notice complied with

applicable regulations, and whether Defendant should be required to pay statutory

penalties for utilizing that notice. In similar cases involving COBRA notices, courts

have found that common issues predominated. See, e.g., Slipchenko v. Brunel

Energy, Inc., 2013 U.S. Dist. LEXIS 124159 (S.D. Tex. Aug. 30, 2013).

             2.     Superiority.

      The superiority requirement is also met. Resolving Settlement Class members’

claims together in a class action is vastly superior to leaving each of them to fend for


                                          21
themselves. Many Settlement Class Members who received Defendant’s COBRA

Notice are likely not even aware that their rights may have been violated, and are

therefore unlikely to prosecute individual claims. See Ramirez v. Palisades

Collection LLC, 250 F.R.D. 366, 374 (N.D. Ill. 2008). Moreover, given the relatively

small size of the claims at stake (involving discretionary statutory penalties), it is

unlikely that class members would have sufficient incentive to bring their claims on

an individual basis. Moreover, even if Settlement Class members were able to

individually prosecute their claims, “[s]eparate actions by each of the class members

would be repetitive, wasteful, and an extraordinary burden on the courts.” Kennedy

v. Tallant, 710 F.2d 711, 718 (11th Cir. 1983). Thus, a class action is superior to other

available methods for fairly and efficiently adjudicating this dispute.

         WHEREFORE, Plaintiff, with the agreement of Defendant, respectfully

asks that the Court enter the attached proposed Preliminary Approval Order and:

         (a)   certify the Settlement Class for settlement purposes only;

         (b)   appoint Plaintiff as the Class Representative and Plaintiff’s counsel as

Class Counsel for settlement purposes;

         (c)   authorize distribution of the Notice of Settlement to the Settlement

Class;

         (d)   set a Deadline to Opt Out or Object; and

         (e)   set a date for a Final Approval Hearing, not to occur until at least

ninety (90) days after the Court’s Preliminary Approval Order.

         (f)   grant any such other relief that Court deems proper.


                                           22
     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(G)

      The undersigned counsel conferred with counsel for Defendant regarding

this Motion, and Defendant’s counsel has no objection to the relief requested

herein.


Dated: April 19, 2021.                /s/ Brandon J. Hill
                                      LUIS A. CABASSA
                                      Florida Bar No.: 053643
                                      BRANDON J. HILL
                                      Florida Bar No.: 37061
                                      WENZEL FENTON CABASSA, P.A.
                                      1110 North Florida Ave., Suite 300
                                      Tampa, Florida 33602
                                      Main No.: 813-224-0431
                                      Facsimile: 813-229-8712
                                      Email: lcabassa@wfclaw.com
                                      Email: bhill@wfclaw.com
                                      Email: gnichols@wfclaw.com

                                      Attorneys for Plaintiff

                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 19th day of April, 2021, the foregoing was

electronically filed using the CM/ECF system, which will send a notice of electronic

filing to all counsel of record.

                                      /s/ Brandon J. Hill
                                      BRANDON J. HILL




                                        23
